NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2287-14T4



PATERSON CITY,

        Plaintiff-Respondent,

v.

PATERSON COALITION FOR
HOUSING, INC.,

        Defendant-Appellant,

and

ROYAL TAX LIEN SERVICES, L.L.C.,

     Third-Party Defendant-
     Respondent.
__________________________________

              Argued January 25, 2017 – Decided February 23, 2017

              Before Judges Simonelli and Carroll.

              On appeal from the Tax Court of New Jersey,
              Docket No. 11021-2008.

              Kevin Weinman argued the cause for appellant
              (Belsole & Kurnos, LLC, attorneys; Mr.
              Weinman, on the brief).

              Douglas E. Burry argued the cause for
              respondent Paterson City (Saponaro Law Group,
              attorneys; Justin J. Yost, on the brief).
          Robert W. Keyser argued the cause for
          respondent Royal Tax Lien Services, L.L.C.
          (Taylor and Keyser, attorneys, join in the
          brief of respondent Paterson City).

PER CURIAM

     Defendant Paterson Coalition For Housing, Inc. (Coalition)

appeals from the December 5, 2014 Tax Court order, which granted

the motion of plaintiff Paterson City (City) to voluntarily dismiss

its complaint with prejudice pursuant to Rule 4:37-1(b), and denied

Coalition's cross-motion to invalidate a tax sale certificate,

among other things.    We affirm.

     We derive the following facts from the record.    Coalition, a

non-profit corporation, owned property in Paterson (the property).

In October 2007, Coalition applied for a property tax exemption

based on its status as a charitable organization. The tax assessor

denied an exemption.    Coalition filed an appeal with the Passaic

County Board of Taxation (Board).       On June 24, 2008, the Board

affirmed the assessment of the property at $1,583,000 and entered

judgment for an exemption, but only for one year from the second

half of tax year 2008 to the first half of tax year 2009 (the one-

year exemption).

     In August 2008, the City filed a complaint in the Tax Court,

appealing the one-year exemption.        Coalition did not file a




                                    2                       A-2287-14T4
complaint, answer, or counterclaim in the Tax Court challenging

the one-year exemption.

      For the tax years 2009 to 2012, the City assessed and taxed

the property as non-exempt.            Coalition paid the property taxes for

the   first   two   quarters      of    tax    year   2008,   but   paid   nothing

thereafter.     Coalition did not file an appeal of the non-exempt

tax assessments for the tax year 2009 or thereafter.

      On June 25, 2009, the City held a tax sale of the property.

Defendant Royal Tax Lien Services, LLC (Royal) purchased a tax

sale certificate.         On March 21, 2012, Royal filed a complaint

against the City, Coalition, and other defendants in the Superior

Court, Chancery Division, to bar the right of redemption and

foreclose on the property.

      Coalition     filed    an       answer   in     the   foreclosure    matter,

challenging the validity of the tax sale and tax sale certificate.

Coalition alleged that the City improperly included taxes for the

one-year exemption period in calculating the deficient property

taxes, and failed to give Coalition credit for taxes it paid for

the first and second quarters of tax year 2008.

      Coalition subsequently filed a motion in the Tax Court, on

notice to Royal, to invalidate the tax sale certificate.                          On

October 19, 2012, the Tax Court entered a consent order permitting

Royal   to    intervene     as    a    third-party      defendant   and    file    a

                                          3                                A-2287-14T4
counterclaim or third-party complaint.         Royal filed no pleading,

and Coalition did not file a third-party complaint against Royal.

On May 3, 2013, the Tax Court entered an order denying Coalition's

motion without prejudice, finding that the court must first resolve

the City's appeal of the one-year exemption.

     On February 6, 2014, the Chancery Division judge entered a

consent order, which deemed Coalition's answer in the foreclosure

matter    to   be   non-contesting   and   returned   the   matter   to   the

Foreclosure Section for processing as an uncontested foreclosure.

The consent order did not transfer the matter to the Tax Court;

it merely stayed the filing of a motion to enter final judgment

until thirty days after final resolution of the City's Tax Court

appeal.

     The City subsequently filed a motion in the Tax Court for

voluntary dismissal of the complaint with prejudice pursuant to

Rule 4:37-1(b).      Coalition filed a cross-motion to: (1) invalidate

the tax sale certificate; (2) apply the Freeze Act to the two

assessment years succeeding the one-year exemption; (3) void the

one-year exemption; and (4) permit Coalition to contest the non-

exempt tax assessments for the tax years 2009 to 2012.

     In a December 5, 2014 order, Tax Court Judge Kathi F. Fiamingo

granted the City's motion and denied Coalition's cross-motion.              In

an oral opinion, the judge found that Coalition did not file an

                                     4                               A-2287-14T4
answer,   counterclaim,   third-party   complaint,   or   a   tax    appeal

contesting the validity of the tax lien, tax sale certificate, or

non-exempt assessments for the tax year 2009 and thereafter.             The

judge, thus, concluded that the court lacked jurisdiction to

consider the issues raised in Coalition's motion.              The judge

determined that the only issue before her was the City's appeal

of the one-year exemption, and since the City's complaint was

dismissed with prejudice, the issue was resolved, the one-year

exemption was valid, and any taxes collected for the one-year

exemption period would be refunded.       The judge emphasized that

Coalition was not without remedy, as it could contest the validity

of the tax lien and tax sale certificate before the Chancery

Division in the foreclosure matter.

     Citing Boys' Club of Clifton, Inc. v. Jefferson Township, 72

N.J. 389 (1977) and County of Essex v. East Orange, 214 N.J. Super.

568 (App. Div.), certif. denied, 107 N.J. 120 (1987), Judge

Fiamingo found that Coalition was not entitled to relief under the

Freeze Act because it did not file appeals from the one-year

exemption and the non-exempt tax assessments for the tax year 2009

and therafter.

     Lastly, citing F.M.C. Stores v. Borough of Morris Plains, 100

N.J. 418 (1985), and Lawrenceville Garden Apartments v. Township

of Lawrence, 14 N.J. Tax 285 (App. Div. 1994), the judge emphasized

                                  5                                 A-2287-14T4
there must be strict adherence to statutory filing deadlines.                The

judge found that Coalition's failure to file a timely appeal was

a "fatal jurisdictional defect," and the "failure to file a timely

complaint divest[ed] th[e] [c]ourt of jurisdiction even in the

absence of harm to the [City]."             The judge concluded that the

court lacked jurisdiction to grant relief for the tax year 2009

and thereafter.

     In    a   January    29,   2015   written     amplification      submitted

pursuant to Rule 2:5-1(b), Judge Fiamingo added that the City was

also entitled to voluntary dismissal pursuant to Rule 8:3-9.1                The

judge     reiterated     that   Coalition    did    not   file   an     answer,

counterclaim, third-party complaint, or a tax appeal contesting

the validity of the tax lien, tax sale certificate, or non-exempt

assessments for the tax year 2009 and thereafter.            The judge also

factually distinguished Hackensack v. Bergen County, 24 N.J. Tax

390 (App. Div. 2009), from the facts in this case, and found the

holding therein did not apply here to grant Coalition relief under

the Freeze Act.




1
  Rule 8:3-9 provides that "[w]hether or not a responsive pleading
has been filed, a complaint or a counterclaim may be withdrawn at
any time prior to the close of the proofs before the Tax Court and
thereafter with leave of [c]ourt."


                                       6                                A-2287-14T4
     The judge also found that even if the Freeze Act applied,

relief to Coalition was premature, as the Board's judgment granting

the one-year exemption was not final until after dismissal of the

City's    complaint.      Nevertheless,     the   judge     concluded      that

Coalition's failure to file an appeal from the denial of the

exemption for the tax year 2009 and thereafter "removed the issue

from being considered by [the] court."

     On   appeal,    Coalition   contends      that   the   Tax    Court    had

jurisdiction under N.J.S.A. 2B:13-2 and -3(a) to resolve its

challenge to the validity of the tax sale certificate.             Coalition

argues that the failure to file a formal pleading contesting the

validity of the tax sale certificate was insufficient grounds to

reject the challenge, and the issue was properly before the Tax

Court by virtue of both the consent order permitting Royal to

intervene   and    Coalition's   motion   to   invalidate    the    tax    sale

certificate.2     Coalition also contends that the Tax Court erred by

rejecting its claim under the Freeze Act, and it raises other


2
   We decline to address Coalition's judicial estoppel argument,
raised for the first time in its reply brief. Coalition did not
raise this argument before the Tax Court, and it is not
jurisdictional in nature nor does it present a matter of great
public interest. Goldsmith v. Camden Cnty. Surrogate's Office,
408 N.J. Super. 376, 387 (App. Div.), certif. denied, 200 N.J. 502
(2009). Moreover, it is improper to raise issues for the first
time in a reply brief that do not present a matter of great public
interest. Goldsmith v. Camden Cnty. Surrogate's Office, 408 N.J.
Super. 376, 387 (App. Div.), certif. denied, 200 N.J. 502 (2009).

                                    7                                 A-2287-14T4
contentions    relating    to     the   tax   sale    certificate.   All    of

Coalition's contentions lack merit.

     "The Tax Court is a court of limited jurisdiction."               Prime

Accounting Dep't v. Twp. of Carney's Point, 212 N.J. 493, 505

(2013) (citing McMahon v. City of Newark, 195 N.J. 526, 546

(2008)).     "In accordance with its constitutional authority to

'establish[ ], alter[ ] or abolish[ ] by law' courts of limited

jurisdiction, the Legislature created the Tax Court by statute in

1978."     Ibid. (quoting N.J. Const. art. VI, § 1, ¶ 1; N.J.S.A.

2B:13-1).    "Its jurisdiction is constrained by the language of its

enabling statutes."       Ibid.     "The Tax Court has the 'authority to

review actions or regulations with respect to a tax matter'

concerning state agencies and officials, county boards of taxation

and county and municipal officials."                 Ibid. (quoting N.J.S.A.

2B:13-2(a)). "In 1993, its jurisdiction was expanded to include

'actions cognizable in the Superior Court which raise issues as

to which expertise in matters involving taxation is desirable, and

which have been transferred to the Tax Court pursuant to the Rules

of the Supreme Court.'"         Id. at 505-06 (quoting N.J.S.A. 2B:13-

2(b)); see also R. 8:2(a) (providing that "[t]he Tax Court shall

also have jurisdiction over any action cognizable in the Superior

Court that raises any issue as to which expertise in taxation is

desirable and that has been transferred to the Tax Court pursuant

                                        8                            A-2287-14T4
to Rule 4:3-4(a)" (emphasis added)); R. 4:3-4(a) (providing that

"[t]he [Superior] [C]ourt in which an action is pending may order

it transferred to the Tax Court provided that the principal issue

or issues raised therein are cognizable in that court.").

     "The Tax Court also has jurisdiction 'over any other matters

as may be provided by statute.'"      Id. at 506 (quoting N.J.S.A.

2B:13-2(c)).     "It may exercise any powers that may be necessary

to effectuate its decisions, judgments and orders . . . and 'grant

legal and equitable relief so that all matters in controversy

between the parties may be completely determined.'" Ibid. (citing

N.J.S.A. 2B:13-2(d), -3(a)).    "The Tax Court's judgments may be

directly appealed, as of right, to the Appellate Division."     Ibid.

(citing N.J.S.A. 2B:13-4).

     The procedure for filing tax appeals is as follows,             in

pertinent part

          [A] taxpayer feeling aggrieved by the assessed
          valuation of the taxpayer's property, or
          feeling discriminated against by the assessed
          valuation of other property in the county, or
          a taxing district which may feel discriminated
          against by the assessed valuation of property
          in the taxing district . . . may on or before
          April 1, or 45 days from the date the bulk
          mailing of notification of assessment is
          completed in the taxing district, whichever
          is later, appeal to the county board of
          taxation by filing with it a petition of
          appeal; provided, however, that any such
          taxpayer or taxing district may on or before
          April 1, or 45 days from the date the bulk

                                  9                           A-2287-14T4
            mailing of notification of assessment is
            completed in the taxing district, whichever
            is later, file a complaint directly with the
            Tax Court, if the assessed valuation of the
            property subject to the appeal exceeds
            $1,000,000[.]

                 . . . .

            If a . . . complaint is filed on April 1 or
            during the 19 days next preceding April 1, a
            taxpayer or taxing district shall have 20 days
            from the date of service of the . . . complaint
            to file a . . . counterclaim with the Tax
            Court[.]

            [N.J.S.A. 54:3-21(a)(1).]

"Thus, a tax appeal [or counterclaim] must be filed on behalf of

an aggrieved taxpayer within the meaning of N.J.S.A. 54:3-21."

Prime Accounting Dep't, supra, 212 N.J. at 506.       N.J.S.A. 54:3-

21(a)(1) does not permit the filing of a consent order or motion

as substitutes for a tax appeal or counterclaim.     Even if it did,

the consent order and motion were both filed outside the statutory

deadline.

     "The timeliness of a tax appeal is critical."       Id. at 507.

"N.J.S.A. 54:3-21 imposes a strict deadline of 'April 1, or 45

days from the date the bulk mailing of notification of assessment

is completed in the taxing district, whichever is later[.]'" Ibid.

(quoting N.J.S.A. 54:3-21).    "[B]oth appealing taxpayer and taxing

districts must adhere strictly to the deadlines prescribed by

statute.    Failure to file a timely appeal [or counterclaim] is a

                                 10                           A-2287-14T4
fatal jurisdictional defect."          F.M.C., supra, 100 N.J. at 425

(citation omitted).

     Coalition failed to adhere to the strict deadlines prescribed

by N.J.S.A. 54:3-21.         Coalition did not file a tax appeal or

counterclaim    with   the    Tax    Court   challenging     the     one-year

exemption, the non-exempt assessments for the tax year 2009 and

thereafter, the tax lien, or the tax sale certificate. Its failure

to do so divested the Tax Court of jurisdiction to consider these

issues.

     We reach the same conclusion as to the Freeze Act. The Freeze

Act provides, in pertinent part, as follows:

            [T]he judgment of the county board shall be
            conclusive and binding upon the municipal
            assessor and the taxing district for the
            assessment year, and for the two assessment
            years succeeding the assessment year, covered
            by the judgment, except as to changes in value
            of the property occurring after the assessment
            date.

            [N.J.S.A. 54:3-26.]

Construing the Freeze Act, our Supreme Court has found that a

"judgment   with   respect    to    valuation   in   one   year    'shall    be

conclusive and binding . . . for the assessment year and for the

[two] assessment years succeeding the assessment year covered by

the [County Board of Taxation's] final judgment[.]'"               Boys' Club

of Clifton, supra, 72 N.J. at 405 (quoting Union Terminal Cold


                                     11                               A-2287-14T4
Storage Co. v. Spence, 17 N.J. 162, 167 (1954)).      However, the

Freeze Act "has no application, either by its phraseology or its

obvious intent, to determinations of the tax exempt status."

Newark v. Fischer, 8 N.J. 191, 200 (1951); see also Boys' Club of

Clifton, supra, 72 N.J. at 405.     The Court made clear that an

aggrieved taxpayer must file an appeal of the denial of that

status, "even though a judgment of exemption had been entered for

the prior year."   Boys' Club of Clifton, supra, 72 N.J. at 405.

Because Coalition did not file an appeal from the denial of tax

exempt status for an additional two years, the Tax Court lacked

jurisdiction to consider this issue.

     The order entered on December 5, 2014 is affirmed.          The

parties may return to the Chancery Division to consider Coalition's

challenge to the validity of the tax lien and tax sale certificate.

We express no view as to the merits of that challenge.

     Affirmed.




                               12                           A-2287-14T4